DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6036241 granted to Ostdiek et al.
As to claim 7, Ostdiek discloses a washing machine comprising a cabinet 5 (fig. 1); a tub (not shown but an inherent component); a basket 12; a door 8; a lock (generally latching insert housing 48); and a light 65 mounted to the lock and positioned to illuminate the wash chamber.
As to claim 10, Ostdiek discloses that the light illuminates independently of the lock (col. 3, ll. 56-59).
As to claim 12, Ostdiek disclose that the light and the lock are integrally formed as a unitary body 48 (fig. 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6036241 granted to Ostdiek et al. in view of U.S. Patent Application Publication 20130314897 by Dal Ben et al.
As to claim 1, Ostdiek teaches a washing machine comprising a cabinet 5 defining mutually perpendicular vertical, lateral, and transverse directions (fig. 1); a tub (not shown but an inherent component); a basket 12; a door 8; a lock (generally latching insert housing 48); and a light 65 mounted to the lock and positioned to illuminate the wash chamber.
Ostdiek does not teach that the light has a lens on an oblique face of its housing, the oblique face being oblique to at least two of the vertical, lateral, and transverse directions.  However, one of ordinary skill in the art would have recognized as obvious to have a lens oblique to at least two of the directions.  Dal Ben teaches a lighting device 
As to claim 2, upon the obvious modification to incline the light as discussed above, one of ordinary skill in the art would have recognized as obvious that the light of Ostdiek, taught to be in the corner of the housing 48 (fig. 2), would have an oblique face in the existing location of the light.
As to claim 3, one of ordinary skill in the art would have recognized as obvious that the oblique face may extend across a width of the housing in order to provide an ideal directional orientation of the light, commensurate in scope with the teachings of Dal Ben.
As to claim 5, Ostdiek teaches that the light and lock are integrally formed (fig. 4).
As to claim 6, Ostdiek discloses that the light is removably mounted via a plug (spade terminals on socket 68, fig. 2) and a socket on the lock (socket not shown, but wire within the lock would have a corresponding socket to receive the plug terminals).

As to claim 15, upon the obvious modification to incline the light as discussed above, one of ordinary skill in the art would have recognized as obvious that the light of Ostdiek, taught to be in the corner of the housing 48 (fig. 2), would have an oblique face in the existing location of the light.
As to claim 16, one of ordinary skill in the art would have recognized as obvious that the oblique face may extend across a width of the housing in order to provide an ideal directional orientation of the light, commensurate in scope with the teachings of Dal Ben.
As to claim 17, Ostdiek does not teach that the light is oblique to at least two of the vertical, lateral, and transverse directions.  However, Dal Ben teaches that a light and its associated lens should be inclined and adapted to the particular configuration of 
As to claim 18, Ostdiek does not teach that the face of the housing is oblique to each of the vertical, lateral, and transverse directions.  However, One of ordinary skill in the art would have recognized as obvious to incline the light and lens of Ostdiek oblique to each of the directions in order to ideally aim the light toward the center of the drum for optimal viewing, as taught by Dal Ben.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6036241 granted to Ostdiek et al. in view of U.S. Patent Application Publication 20130314897 by Dal Ben et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20210203218 by Park.
As to claim 4, Ostdiek is silent as to its power supply cables.  However, one of ordinary skill in the art would have recognized as obvious to have a single electrical cable connected to both the lock and the light.  Park teaches a washing machine and further teaches that it is ideal to supply components integrated in a common structure with a single power supply line in order to keep the cable neat and tidy (para. 145).  One of ordinary skill in the art would have been motivated to modify the washing machine of .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6036241 granted to Ostdiek et al. in view of U.S. Patent Application Publication 20090153057 by Cho et al.
As to claim 8, Ostdiek does not teach that the lock and light are wired in series so that the light illuminates when the lock is in an unlocked position.  However, one of ordinary skill in the art would have recognized as obvious to configure a light to illuminate when the lock is unlocked.  Cho teaches a washing machine with lights that illuminated when the door is unlocked after washing has started (para. 168).  Cho teaches that illuminating the light when the door is unlocked after a washing operation allows for easy determination of a state of the laundry or easy taking out of the laundry (para. 185).  One of ordinary skill in the art would have been motivated to modify the light of Ostdiek to also illuminate when the lock is unlocked in order to allow a user to easily determine a state of laundry or easily take out the laundry, as taught by Cho.  One of ordinary skill in the art would have employed routine engineering to devise a means to illuminate the light when the door is unlocked, in particular a common and well-known means in the art which is to wire the components in series.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Cho teaches that the light illuminates for a predetermined time period T2 when the lock is unlocked (para. 168).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6036241 granted to Ostdiek et al. in view of U.S. Patent Application Publication 20210203218 by Park.
As to claim 11, Ostdiek is silent as to its power supply cables.  However, one of ordinary skill in the art would have recognized as obvious to have a single electrical cable connected to both the lock and the light.  Park teaches a washing machine and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711